Citation Nr: 9929679	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-21 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of a gunshot wound of the left buttock and thigh 
involving muscle groups XIV, XV, and XVII, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran served on active duty from July 1944 to 
June 1946.  At present, after remand to the RO for additional 
development, the veteran's case is once again before the 
Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's disability, characterized as residuals of a 
gunshot wound of the left buttock and thigh involving muscle 
groups XIV, XV, and XVII, is moderately severe in degree, but 
is neither severe nor productive of an unusual or exceptional 
disability picture due to factors such as frequent 
hospitalizations or marked interference with employment.


CONCLUSION OF LAW

The schedular criteria for a rating, in excess of 40 percent, 
for the residuals of a gunshot wound of the left buttock and 
thigh involving muscle groups XIV, XV, and XVII have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40-4.56, 4.59, 4.73, Diagnostic Code 5317 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

Additionally, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, the veteran's disability is characterized as 
the residuals of a gunshot wound of the left buttock and 
thigh involving muscle groups XIV, XV, and XVII, and is 
currently evaluated as 40 percent disabling under Diagnostic 
Code 5317, effective January 21, 1970.  At present, as the 
veteran believes his disability is more severe than currently 
evaluated, this claim is before the Board for appellate 
review.

With respect to the evidence of record, the evidence includes 
a November 1972 VA nerve conduction study which shows normal 
nerve conduction velocity in the peroneal and posterior 
tibial terminations of the veteran's left sciatic nerve.  The 
value in the posterior tibial was in the low normal range.  
And his paresthesia in the left thigh was noted to be very 
suggestive of a lateral femoral cutaneous nerve syndrome, 
which was not related to the old injuries. 

Medical records from the Cleveland Clinic Hospital dated from 
April 1980 to June 1980 contain a May 1980 electromyograph 
(EMG) evaluation which indicates that minimal fasciculations 
were seen in the left first dorsal interosseous and left 
medial gastrocnemius muscles.  There was also an increased 
number of very tall units reaching up to 6 millivolts (mv) in 
the first dorsal interosseous muscle and some complex motor 
unit potentials in patches in the left gluteus medius.  No 
good evidence of myopathy in the extremities was found.

A November 1980 radiology report notes that an x-ray 
examination of the left buttock and thigh showed no 
significant abnormality of the bone, joints or adjacent soft 
tissue.  And, medical records from the Brecksville and Wade 
Park VA Medical Centers dated from 1996 to 1999 describe the 
treatment the veteran has received over time for various 
health problems including, but not limited to, psychiatric 
problems, low back pain, and neck problems.  Specifically, 
May 1996 medical notations show the veteran had presented 
mild degenerative changes involving the lower lumbar spine at 
the scar and the left hip; and no fracture or subluxation, 
but minimal left scoliosis.  August 1996 notations show he 
had 5/5 of lower extremity reflexes, bilaterally.  And, April 
1997 notations show he was diagnosed with chronic thigh pain.

Lastly, a June 1996 VA examination report indicates the 
veteran has a "z" shaped scar of the medial upper left 
buttock with the diagonal leg of the "z" measuring 6 
centimeters (cm) and each shorter leg measuring 2 cm.  He 
also has an inverted "v" shaped scar on the medial upper 
left thigh with each leg measuring 3 cm in length.  His right 
hip range of motion was 0 to 50 degrees of flexion and 0 to 
40 degrees of extension, and his left hip range of motion was 
0 to 40 degrees of flexion and 0 to 35 degrees of extension.  
No limitation of motion was noted on either knees or ankles.  
In addition, he had normal active movement of right lower 
extremity, left hip and left ankle, but his left knee flexion 
and extension were 70 percent of normal.  He also had 
hypesthesia of the left buttocks and medial proximal left 
thigh, and low back strain associated with his left leg pain 
and weakness. 

As to the veteran's assertions, during the July 1997 appeal 
hearing at the RO, the veteran testified that he feels as if 
his legs were rubbery and shaky to the point that he has been 
using a cane since 1995/1996 to aid himself with walking.  He 
also noted he feels pain, like "a needle effect," in the 
thigh and feels pain in the buttock upon extended sitting.  
Lastly, he indicated that the outside of his left thigh was 
numb.

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to muscle injuries has been changed.  See 
61 Fed. Reg. 30235 (June 3, 1997), effective July 3, 1997, 
(codified at 38 C.F.R. § 4.73).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
after reviewing the regulations in effect at the time of the 
veteran's claim and the changes effective July 3, 1997, the 
Board finds that the July 3, 1997 amendments did not 
substantially change the criteria pertinent to the veteran's 
disability, but rather added current medical terminology and 
unambiguous criteria.  As such, the Board finds there is no 
need to remand the veteran's claim to the RO for further 
consideration.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5317).  See 38 C.F.R. § 
4.55(b) (1999).  For compensable muscle group injuries which 
are in the same anatomical region, but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  See 38 C.F.R. § 
4.55(e) (1999).  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 4.25. 
See 38 C.F.R. § 4.55(f) (1999).  As well, a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injury affects 
entirely different functions.  38 C.F.R. § 4.55(a) (1999).

Pursuant to Diagnostic Code 5317, muscle group XVII includes 
functions such as extension of the hip, abduction of the 
thigh, elevation of the opposite side of the pelvis, tension 
of fascia lata and iliotibial (Maissiat's) band, and acting 
with muscle group XIV in postural support of the body 
steadying pelvis upon the head of the femur and condyles of 
the femur on the tibia.  This muscle group includes the 
pelvic girdle group including the gluteus maximus, gluteus 
medius and gluteus minimus.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5317 (1999). 

With respect to the criteria established, a 40 percent rating 
is assigned for a moderately severe injury, which is 
characterized by a through and through or deep penetrating 
wound, debridement, prolonged infection, or sloughing of soft 
parts, with intermuscular scarring.  The objective findings 
should include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indication on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles when 
compared with the sound side; and muscle strength, endurance, 
or coordinated movements should demonstrate positive evidence 
of impairment of function when compared with the sound side.  
38 C.F.R. § 4.56(d)(4) (1999).

In addition, a 50 percent rating, which is the maximum rating 
allowed, is warranted for a severe injury, which is 
characterized by a through and through or deep penetrating 
wound, shattering bone fracture, open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, with intermuscular binding and scarring.  The 
objective findings should include ragged, depressed and 
adherent scars indicating wide damage to muscle group; 
palpation should show loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; muscles 
should swell and harden abnormally in contraction; and muscle 
strength, endurance, or coordinated movements should indicate 
severe impairment of function when compared with the sound 
side.  38 C.F.R. § 4.56(d)(4) (1999).

After a review of the evidence, the Board finds that, in the 
early 1970s, the veteran's gunshot wound disability was 
characterized by more or less normal nerve conduction 
velocity of the left sciatic nerve and tibial terminations.  
Such characterization changed in the early 1980s to minimal 
fasciculations in the left first dorsal interosseous and left 
medial gastrocnemius muscle with no evidence of myopathy, and 
in the mid 1990s to hypesthesia of the left buttocks and 
medial proximal left thigh.  Given these facts, the Board 
finds there is evidence of diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests. See 
38 C.F.R. § 4.56(d)(4) (1999).

However, as the veteran's left lower extremity does not 
present evidence of bone, joints, or soft tissue 
abnormalities, there is no evidence of loss of deep fascia or 
muscle substance or soft tissue flabby muscles in the wounded 
areas.  See id.  In addition, his "z" shaped scar of the 
medial upper left buttock with the diagonal leg, and inverted 
"v" shaped scar on the medial upper left thigh are not of 
such severity so as to constitute wide damage to the muscle 
groups in the missile track. See id.  Lastly, although he has 
some limitation of motion of the left hip, and partial loss 
of feeling in the left buttocks and proximal left thigh, he 
has been medically deemed to have a normal active movement of 
the right lower extremity, left hip and left ankle, and left 
knee flexion and extension limited to only 70 percent of 
normal.  As such, the evidence does not indicate the veteran 
has a severe impairment of functioning.  See id.

Therefore, the Board finds that the veteran's gunshot wound 
disability is not characterized by severe functional 
impairment, but rather more nearly approximates the criteria 
for moderately severe impairment.  As the preponderance of 
the evidence is against an award of a disability evaluation 
in excess of 40 percent under Diagnostic Code 5317 for the 
veteran's residuals of a gunshot wound of the left buttock 
and thigh involving muscle groups XIV, XV, and XVII, his 
claim is denied.  See 38 C.F.R. § 4.73, Diagnostic Code 5317.

In this regard, the Board notes that, while the veteran has 
complained of pain and weakness in his left lower extremity 
and hip area, the evidence does not show he has any atrophy, 
in comparison to the opposite side, as well as excess 
fatigability and/or incoordination, or pain which limits the 
functional ability of the affected body parts, as discussed 
above.  As such, an increased disability evaluation in excess 
of 40 percent is not warranted, taking into consideration 38 
C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 
(1996).

Moreover, in considering the application of 38 C.F.R. § 
3.321(b)(1)(1999), the Board finds that the record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards.  The Board also finds that the veteran's 
disability, characterized as residuals of a gunshot wound of 
the left buttock and thigh involving muscle groups XIV, XV, 
and XVII, is moderately severe in degree, but the evidence 
does not show such disability has caused him marked 
interference with employment, or the need for frequent 
periods of hospitalization.  As well, the veteran has not 
submitted evidence showing that he is unemployable due to 
this disability or that he has lost substantial time from 
work due to his disability.  Although he has reported that 
the gunshot wound is a nuisance on a regular basis, this 
level of impairment does not rise to the level contemplated 
for an extra-schedular rating.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for an 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, the Board concludes that a disability rating 
higher than 40 percent for residuals of a gunshot wound of 
the left buttock and thigh involving muscle groups XIV, XV, 
and XVII is not warranted on either a schedular or extra-
schedular basis.


ORDER

An evaluation in excess of 40 percent for residuals of a 
gunshot wound of the left buttock and thigh involving muscle 
groups XIV, XV, and XVII is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

